341 S.W.3d 862 (2011)
STATE of Missouri, Respondent,
v.
Terrance L. HENDERSON, Appellant.
No. WD 71481.
Missouri Court of Appeals, Western District.
May 31, 2011.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang and Daniel McPherson, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.


*863 ORDER
PER CURIAM.
Terrance Henderson appeals his convictions of one count of armed robbery and one count of armed criminal action. Henderson argues: that the evidence was insufficient to support his convictions; that his right to testify was violated when the trial court refused to allow him to revoke his explicit waiver of that right; and that he was denied a fair trial by the prosecutor's alleged misstatement of the evidence during closing argument. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).